 


113 HR 3695 EH: To provide a temporary extension of the Food, Conservation, and Energy Act of 2008 and amendments made by that Act, as previously extended and amended and with certain additional modifications and exceptions, to suspend permanent price support authorities, and for other purposes.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS1st Session 
H. R. 3695 
IN THE HOUSE OF REPRESENTATIVES 
AN ACT 
To provide a temporary extension of the Food, Conservation, and Energy Act of 2008 and amendments made by that Act, as previously extended and amended and with certain additional modifications and exceptions, to suspend permanent price support authorities, and for other purposes. 
 
 
1.Temporary extension of agricultural programs 
(a)ExtensionExcept as otherwise provided in this section and notwithstanding any other provision of law, the authorities provided by each provision of the Food, Conservation, and Energy Act of 2008 (Public Law 110–246; 122 Stat. 1651) and each amendment made by that Act (and for mandatory programs at such funding levels), as in effect on September 30, 2013, pursuant to the extension and amendments made by section 701 of the American Taxpayer Relief Act of 2012 (Public Law 112–240; 7 U.S.C. 8701 note), shall continue, and the Secretary of Agriculture shall carry out the authorities, until January 31, 2014, except as provided in subsection (b)(1) of such section 701. 
(b)Suspension of permanent price support authoritiesThe provisions of law specified in subsections (a) through (c) of section 1602 of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8782) shall be suspended until January 31, 2014. 
(c)Supplemental agricultural disaster assistanceSection 531 of the Federal Crop Insurance Act (7 U.S.C. 1531), as amended by section 702 of the American Taxpayer Relief Act of 2012 (Public Law 112–240), relating to the provision of supplemental agricultural disaster assistance, shall apply through January 31, 2014. 
(d)Exceptions 
(1)NutritionSubsection (a) does not apply with respect to mandatory funding provided by the program authorized by the provision of law amended by subsection (d)(2) of section 701 of the American Taxpayer Relief Act of 2012 (Public Law 112–240; 7 U.S.C. 8701 note). 
(2)ConservationSubsection (a) does not apply with respect to the programs specified in paragraphs (3)(B), (4), (6), and (7) of section 1241(a) of the Food Security Act of 1985 (16 U.S.C. 3841(a)), relating to the conservation stewardship program, farmland protection program, environmental quality incentives program, and wildlife habitat incentives program, for which program authority was extended through fiscal year 2014 by section 716 of Public Law 112–55 (125 Stat. 582). 
(3)TradeSubsection (a) does not apply with respect to the following provisions of law: 
(A)Section 3206 of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 1726c) relating to the use of Commodity Credit Corporation funds to support local and regional food aid procurement projects. 
(B)Section 3107(l)(1) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 1736o–1(l)(1)) relating to the use of Commodity Credit Corporation funds to carry out the McGovern-Dole International Food for Education and Child Nutrition Program. 
(4)Survey of foods purchased by school food authoritiesSubsection (a) does not apply with respect to section 4307 of the Food, Conservation, and Energy Act of 2008 (Public Law 110–246; 122 Stat. 1893) relating to the use of Commodity Credit Corporation funds for a survey and report regarding foods purchased by school food authorities. 
(5)Rural developmentSubsection (a) does not apply with respect to the following provisions of law: 
(A)Section 379E(d)(1) of the Consolidated Farm and Rural Development Act (7 U.S.C. 2008s(d)(1)), relating to funding of the rural microentrepreneur assistance program. 
(B)Section 6029 of the Food, Conservation, and Energy Act of 2008 (Public Law 110–246; 122 Stat. 1955) relating to funding of pending rural development loan and grant applications. 
(C)Section 231(b)(7)(A) of the Agricultural Risk Protection Act of 2000 (7 U.S.C. 1632a(b)(7)(A)), relating to funding of value-added agricultural market development program grants. 
(D)Section 375(e)(6)(B) of the Consolidated Farm and Rural Development Act (7 U.S.C. 2008j(e)(6)(B)) relating to the use of Commodity Credit Corporation funds for the National Sheep Industry Improvement Center. 
(6)Market Loss Assistance for Asparagus ProducersSubsection (a) does not apply with respect to section 10404(d) of the Food, Conservation, and Energy Act of 2008 (Public Law 110–246; 122 Stat. 2112). 
(7)Supplemental agricultural disaster assistanceSubsection (a) does not apply with respect to section 531 of the Federal Crop Insurance Act (7 U.S.C. 1531) and title IX of the Trade Act of 1974 (19 U.S.C. 2497 et seq.) relating to the provision of supplemental agricultural disaster assistance. 
(8)Pigford claimsSubsection (a) does not apply with respect to section 14012 of the Food, Conservation, and Energy Act of 2008 (Public Law 110–246; 122 Stat. 2209) relating to determination on the merits of Pigford claims. 
(9)Heartland, habitat, harvest, and horticulture act of 2008Subsection (a) does not apply with respect to title XV of the Food, Conservation, and Energy Act of 2008 (Public Law 110–246; 122 Stat. 2246), and amendments made by that title, relating to the provision of supplemental agricultural disaster assistance under title IX of the Trade Act of 1974 (19 U.S.C. 2497 et seq.), certain revenue and tax provisions, and certain trade benefits and other matters. 
(e)Effective DateThis section takes effect as of September 30, 2013. 
 Passed the House of Representatives December 12, 2013.Karen L. Haas,Clerk.

